Citation Nr: 1412917	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-42 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent for post gastrostomy syndrome, status post-gastric resection for duodenal ulcer.

2.  Entitlement to a compensable rating for bilateral hearing loss.
 

ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1961 to January 1966.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied increased ratings for the above listed disabilities.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Consideration of the Veteran's appeal has also included review of all documents within the Virtual VA paperless claims processing system.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeals.  


FINDINGS OF FACT

1.  Throughout the entire rating period, post gastrostomy syndrome, status post-gastric resection for duodenal ulcer has been productive of infrequent episodes of epigastric distress with characteristic mild circulatory symptoms, but not weight loss.

2.  Throughout the entire rating period, bilateral hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 54 decibels in the right ear and 80 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 96 in the right ear, but 82 percent in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for post gastrostomy syndrome, status post-gastric resection for duodenal ulcer have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.111, 4.113, 4.114, Diagnostic Code 7308 (2013).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for post gastrostomy syndrome and bilateral hearing loss in prior decisions.  An appeal of the initial ratings is not before the Board; rather the Veteran seeks in increased ratings for both disabilities.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Increased Rating for Post Gastrostomy Syndrome

In the June 2006 decision on appeal, the Veteran's 20 percent evaluation for post gastrostomy syndrome was continued, as effective January 1, 1968.  The Veteran's post gastrostomy syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7308.  Under this Code, a 20 percent rating is assigned for postgastrectomy syndrome symptoms that are mild, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  38 C.F.R. § 4.114, DC 7308 (2013).  Postgastrectomy syndrome symptoms that are moderate, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, are rated 40 percent disabling, and symptoms that are severe, with associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, are rated 60 percent disabling.  Id. 

Ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348, will not be combined with each other.  A single rating will be assigned under the Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

There are various post gastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from 1 to 3 hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111 (2013).

The Board finds that the Veteran's post gastrostomy syndrome has not been more than 20 percent disabling at any time during the period on appeal.  Specifically, the Veteran's symptoms have been mild, but not moderate for the reasons discussed below.

In August 2006 the Veteran reported that 48 hours after eating popcorn he developed mild right upper quadrant pain, described as soreness and pain when moving, but not when still.  The Veteran also endorsed some nausea with vomiting, and when symptoms worsened he sought treatment at a private hospital.  The Veteran had intermittent gastroesophageal reflux symptoms, but he denied any change in bowel symptomatology.  A laparotomy was subsequently performed on identification of an abdominal mass.  Following the procedure, the Veteran was described as "doing quite well eating regular food."  The Veteran had some abdominal distension, but was nontender with normoactive bowel sounds.

On VA examination in February 2007, the Veteran described a seven-year history of severe nausea with potential vomiting when consuming spicy food or sweets.  He denied any vomiting at the time of the examination, but complained of very foul smelling stool and flatus so therefore avoid public bathrooms.  The Veteran reported occasional abdominal discomfort with frequent diarrhea.

During his March 2011 VA examination, the Veteran reported acid reflux into his esophagus from time to time, and nausea but not vomiting.  The Veteran again reported that his stool is frequently liquid and that he must empty his bowels one to two times in a day.  While he reported frequent episodes of diarrhea, he denied cramps and abdominal pain as well as weight loss.  A physical examination showed that the Veteran had no clinical signs of anemia, and the abdomen was soft and nontender.  The examiner concluded by noting that though the Veteran is currently retired, his gastroesophageal disease did not affect his job or his activities of daily living.

In November 2013 the Veteran underwent an additional VA examination during which he endorsed episodic severe nausea and dyspepsia, with episodes occurring approximately monthly, and precipitated "by eating the wrong thing."  The Veteran also described symptoms suggestive of dumping syndrome, including postprandial lightheadedness, epigastria pain and excessive flatus precipitated by eating sweets or spicy foods.  With regard to circulatory disturbances after meals, the Veteran had hypoglycemic reactions one to two times a year - particularly after eating sweets.  He also experienced diarrhea and constipation, with two bowel movements a day.  The VA examiner concluded that the Veteran had chronic problems related to his postgastrectomy status and duodenal ulcers.  Dumping symptoms were mild and relatively infrequent and it was noted that the Veteran had not required anti-diarrheals on a chronic basis, nor had he had severe or frequent hypoglycemic episodes.   Furthermore, the Veteran's weight had been essentially stable.

The Veteran is competent to report symptoms such as nausea, weight fluctuations, and other bowel symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  To that end, the Board finds the Veteran's lay statements within the record to be competent, and credible to the extent that statements made directly to VA have been consistent with those recorded on VA examination and private medical treatment.

The Board finds that the Veteran's post gastrostomy syndrome symptoms have not been greater than 20 percent disabling.  Specifically, in order for a higher, 40 percent, evaluation to be assigned, DC 7308 calls for symptoms which include diarrhea and weight loss.  Here, the Veteran has endorsed only episodic diarrhea, and crucially, he has not experienced any resulting weight loss.  Rather, the record indicates that the Veteran's weight has increased or been stable during the period on appeal.  Thus, considering his overall disability picture, a higher rating under DC 7308 is not warranted.

The Board has also considered whether a rating of greater than 20 percent may be warranted under a different Code referable to the digestive system, but finds that one is not.  Of particular potential applicability are DCs 7304 and 7305 which provide ratings for gastric and duodenal ulcers.  Treatment and examination records have suggested the presence of such ulcers, however, under these Codes a rating of higher than 20 percent is only for application on evidence of moderately severe ulcers, i.e. those which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, DCs 7304, 7305 (2013).  Here, again, the evidence shows that the Veteran has not had weight loss and has not been anemic.  Furthermore, the Veteran has not suffered from recurrent incapacitating episodes at least four times a year.

Accordingly, the Board concludes that the Veteran's post gastrostomy syndrome has been 20 percent disabling, and not more, throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Bilateral Hearing Loss

In the June 2006 decision on appeal, the Veteran's noncompensable rating for hearing loss of the left ear was continued, as effective October 1, 1967.  In a subsequent, May 2007 decision, service connection was also established for hearing loss of the right ear, leaving the issue on appeal the matter of entitlement to a compensable rating for bilateral hearing loss.  The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2013).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On VA examination in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
70
80
LEFT
60
65
70
65
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 84 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to profound sensorineural hearing loss in the left ear.  She also commented that speech reception thresholds were consistent with the results of pure tone testing.

On VA examination in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
65
80
LEFT
65
70
75
80
95

The VA examiner stated that the foregoing results were valid, and speech audiometry revealed speech recognition ability of 98 percent in the right ear, and 82 percent in the left ear.  The Veteran reported that he felt his hearing has worsened since his April 2011 VA examination, and he stated that his wife often complains that the television is too loud.  The Veteran endorsed having to ask people repeat themselves during conversations.  The examiner opined that the Veteran's current level of hearing loss would not preclude him from gainful employment, or from performing activities consistent with his work experience and prior education or training.

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 54 decibels with 96 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 80 decibels, with speech discrimination of 82 percent.  Table VI indicates the assignment of Roman numeral V for the left ear as well.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral V intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.

Here, the Veteran's left ear hearing loss meets the definition of an exceptional pattern of hearing loss, and thus the Board considers whether a compensable rating may be warranted when evaluating the left ear separately pursuant to 38 C.F.R. § 4.86.  Again, left ear pure tone threshold average of 80 decibels, combined with speech discrimination of 82 percent, results in the assignment of Roman numeral V on Table VI.  If assigning a Roman numeral based on Table VIA, however, Roman numeral VII is prescribed, and as this is the greater of the two Roman numeral VII is used.  See 38 C.F.R. § 4.86(a).  Where the column for Roman numeral I (right ear) and the row for Roman numeral VII (left ear) intersect, Table VII reveals that a rating of zero percent is still warranted.  Thus, even when rating the left ear hearing loss as an "exceptional pattern of hearing", a compensable rating is not warranted

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected post gastrostomy syndrome and bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's post gastrostomy syndrome above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of symptoms such as epigastric distress, including frequency and severity of circulatory symptoms and the presence of diarrhea and weight loss.  Thus, the demonstrated manifestations - namely episodic epigastric distress, without weight loss - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's post gastrostomy syndrome, and referral for consideration of an extra-schedular evaluation is not warranted.

With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints such as difficulty hearing on the television and understanding others during conversations. 

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported complaints of his spouse, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and hear his television are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of post gastrostomy syndrome or bilateral hearing loss and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2006, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to requesting records from the Social Security Administration.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in February 2007, March and April 2011, and November 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the March and April 2011 examiners were not provided the Veteran's claims file for review, accurate histories were nonetheless elicited from the Veteran regarding gastrointestinal and audiological symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in June 2013 the Board remanded these issues for additional development, including requesting additional information from the Veteran regarding post-April 2011 treatment referable to his appeals, requesting records from the Social Security Administration regarding disability benefits, and providing the Veteran with VA examinations.  Since that time, the required development has been conducted.  It was determined that no relevant post-April 2011 treatment records exist and that the Veteran is not receiving disability benefits from the Social Security Administration.  Furthermore, in November 2013 the Veteran was afforded VA examinations referable to both claims on appeal.  The Board finds that the RO substantially complied with the June 2013 remand directives, and the Board may proceed with a decision at this time.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for post gastrostomy syndrome, status post-gastric resection for duodenal ulcer is denied.

A compensable rating for bilateral hearing loss is denied.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


